DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/11/2022 has been entered.  Claim 5 has been canceled.  Claims 1-4 and 6-10 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (US2021/0245400) for generally the reasons recited in the prior office action and restated below, wherein it is again noted that Moore specifically discloses that the plastic granules (120), which may be sourced from waste plastic material, are preferably substantially transparent with some of the granules being contaminant granules comprising contaminant material (140) that may be intentionally added in a controlled amount to provide beneficially aesthetic properties, such as a desirable “flecked” aesthetic property, visible in the final architectural panel (100), and that the borders between the plastic granules (120) may also be visible in the finished panel (100) providing a more diffuse, textured, and aesthetically pleasing look to the panel (100).  Moore also discloses that the panel (100) may be configured to have optical properties that maximize the aesthetic properties of the panel (100) such as having an optical transmission to visible light of about 50% to 85% (Paragraphs 0035-0036), and as discussed in the prior office action, may include one or more skin layers (130a,130b) fused to the panel core (110) comprising the plurality of fused plastic granules, wherein the one or more skin layers may be formed from a different material than the plastic granules (120), but preferably of the same plastic material (Paragraphs 0010 and 0026), and further color features may be provided by a colored film applied to the outer surface of the panel or attached to or integrated into a skin layer, and that color features may additionally or alternatively be provided by dyes or direct coloration of the plastic material that forms skin layers and/or the granules of the panel core (Paragraph 0050).  Hence, Moore clearly discloses a sheet structure comprising a panel core formed of a plurality of granules reading upon the claimed plurality of first and second recycled granule portions, wherein at least one of a material of the plurality of first and/or second recycled granule portions is a transparent or translucent material as instantly claimed in amended claims 1 and 9, or similarly, the plurality of recycled granule portions and adhesive body portion of amended claim 10 with at least one material thereof being a transparent or translucent material; a skin layer having color features on one or more surfaces of the panel core reading upon the broadly claimed “panel portion on the lower surface and having a pattern layer facing the lower surface” as instantly claimed in instant claims 1, 9 and 10, wherein it is noted that the claimed “panel portion” is not required to be more than one layer and/or the claimed “pattern” layer is not required to have any particular “pattern”, graphics, or non-uniform/non-solid-colored design; and given that Moore specifically discloses that the granules are preferably substantially transparent and that the panel in general has visible light transmission with visible aesthetic properties provided by the panel core and additional color features being provided by the skin layer(s) on an outer surface of the panel, Moore clearly teaches that the color features of the skin layer(s) are visible through the plurality of transparent granules of the panel core such that the skin layer with color features integrated therein reads upon the broadly claimed “panel portion…having a pattern layer” and thus the broadly claimed invention as recited in amended independent claims 1, 9 and 10 remain anticipated by Moore, with the dependent claims further addressed below.
As discussed in the prior office action, Moore discloses an architectural panel (100) that incorporates plastic granules (120) fused together to form a panel core (110) wherein the granules (120) used to form the panel core (110) may be sourced from waste plastic material and at least a portion of the plastic granules (120) are contaminated granules that at least partially include a contaminant material (140) such as a piece of fabric, plastic film or plant material (Entire document, particularly Abstract, Figs. 1A-B, Paragraphs 0025-0028).  Moore discloses that the panel may be formed by first preprocessing and/or presorting the waste plastic material (210), granulating the waste plastic (220), sorting the initial set of plastic granules (240) into accept and reject granules (330,340), and fusing the accept granules together to form the panel core (270), wherein preferably about 1 to about 12% of the plastic granules (120) are contaminant granules and the remaining are contaminant-free granules (Entire document, particularly Abstract; Figs. 2-3; Paragraphs 0009-0012 and 0034).  Moore discloses that the fusing of the granules may be conducted by a heated compression molding process to fuse the granules to one another under heat and pressure, determined based upon the material type of the plastic granules, desired sheet/panel size, and other particular application needs (Paragraph 0049), wherein the borders between the plastic granules may be visible in the finished panel providing a more diffuse, textured, and aesthetically pleasing look to the panel (Paragraph 0029).  Moore discloses that the plastic granules may include any plastic material that can be suitably used in a resin panel manufacturing process such as compression molding, with examples thereof including “polyethylene terephthalate (PET), polyethylene terephthalate with glycol-modification (PETG), acrylonitrile butadiene-styrene (ABS), polyvinyl chloride (PVC), polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), polycarbonate (PC), styrene, polymethyl methacrylate (PMMA), polyolefin (e.g., UHMW or HDPE or LDPE or PP), thermoplastic polyurethane (TPU), a cellulose-based polymer, polylactic acid (PLA), or polyhydroxyalkanoate (PHA), or combinations thereof”, and that preferably the plastic granules are primarily formed from the same material so that effective fusing/bonding of the granules can occur during formation of the panel, e.g. heated compression molding, with preference given to PETG which is particularly associated with the formation of visible granule borders in the finished panels (Paragraphs 0027-0029; reading upon instant claims 2-3).  Moore also discloses that the plastic granules are preferably substantially transparent with some of the granules, however, being contaminant granules comprising contaminant material that may be intentionally added in a controlled amount to provide beneficially aesthetic properties, such as a desirable “flecked” aesthetic property; wherein the contaminant materials may include anything that is not formed from the same material as the plastic granules, anything that has a different color than the plastic granules, and/or anything that has a different opacity than the plastic granules, for example, an illustrated panel includes several pieces of colored, opaque plastic film dispersed in the light transmissive or substantially clear/transparent panel, with preference given to contaminants that are white though one or more other colors may be included as well (Paragraphs 0029-0033, 0036 and 0040).  Hence, based upon the above, including the additional remarks with respect to the amended claims, Moore discloses a sheet structure reading upon the broadly claimed sheet structure of instant claim 1, wherein the plurality of recycled granules (120) including contaminant-containing and contaminant-free granules read upon the broadly claimed plurality of first and second recycled granule portions, and given that Moore clearly discloses that the recycled granules are fused to one another such that borders between the plastic granules may be visible in the finished panel, the invention taught by Moore reads upon the claimed “fusingly connected” surface layers as recited in instant claim 1, and thus Moore anticipates instant claims 1-3 as well as instant claim 4 given that the third recycled granule portion is not required to be different from the first and/or second granule portion(s), and/or given that Moore clearly discloses that the contaminant granules may include granules comprising white contaminants in combination with granules comprising a contaminant of a different color which would read upon the broadly claimed third recycled granule portions.
With respect to instant claim 6, Moore discloses that the panel may also comprise one or more outer skin layer(s) (130a,130b) that may be formed from a different material than the plastic granules (e.g. first and second recycled granule portions) and/or may be of a different coloration, thereby reading upon the claimed “a material of the panel portion is different from the material of the plurality of first recycled granule portions, and the material of the panel portion is different from the material of the plurality of second recycled granule portions” of instant claim 6 (Paragraphs 0026, 0048 and 0050).  Thus, the invention taught by Moore anticipates the claimed invention as broadly recited in instant claim 6.
With respect to instant claim 7, given that the claims do not require the first and second recyclable materials to be different recyclable materials nor recite that the first and second melting temperatures, glass transition temperatures, and Vicat softening temperatures are different from each other, respectively, the disclosed preferred PETG plastic granules taught by Moore read upon the broadly claimed first and second recyclable materials that have first and second melting temperatures, glass transition temperatures, and Vicat softening temperatures given that PETG inherently has a melting temperature, Vicat softening temperature, and glass transition temperature.  Hence, the invention taught by Moore anticipates the broadly claimed invention as recited in instant claim 7.
With respect to instant claim 8, Moore discloses that the plastic granules (120) have an average granule size of about 1/8 inch to about 1/2 inch, or about 3/16 inch to about 7/16 inch, or about 1/4 inch to about 3/8 inch, and given that the plastic granules (120) include the contaminant-containing granules and the contaminant-free granules such that the average granule sizes thereof are the same or “identical” as instantly claimed, Moore anticipates the broadly claimed invention as recited in instant claim 8.
With respect to instant claim 9, the recycled contaminant material and/or the recycled contaminant-containing granules taught by Moore read upon the broadly claimed plurality of first recycled granule portions comprising a surface layer, and the recycled plastic surrounding the contaminant material and/or the recycled contaminant-free granules that surround the about 1 to about 12% of contaminant-containing granules and form the matrix or body portion of the panel read upon the broadly claimed second recycled body portion comprising a material that is different from a material (e.g. contaminant material) of the first recycled granule portions and covers at least one portion of the surface layer of each of the first recycled portions of instant claim 9, and thus the invention taught by Moore anticipates the broadly claimed sheet structure of instant claim 9 given the additional discussion above with respect to the claimed “panel portion”.
With respect to instant claim 10, the plurality of recycled plastic granules taught by Moore read upon the broadly claimed plurality of recycled granule portions and the fused portions at the visible borders of the bonded granules read upon the broadly claimed “adhesive body portion” such that the invention taught by Moore anticipates instant claim 10.  Alternatively, the plurality of recycled contaminant-containing granules constituting about 1 to 12% of the total recycled granules as taught by Moore read upon the broadly claimed plurality of recycled granule portions comprising a surface layer, and the recycled contaminant-free granules that surround the about 1 to about 12% of contaminant-containing granules and form the matrix or body portion of the panel read upon the broadly claimed “adhesive body portion” that covers at least one portion of the surface layer of each of the recycled granule portions of instant claim 10, and thus the invention taught by Moore anticipates the broadly claimed sheet structure of instant claim 10 given the additional discussion above with respect to the claimed “panel portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, if the Applicant is of the position that the claimed “pattern” layer somehow inherently or implicitly requires a non-uniform and/or non-solid-colored layer, then claims 1-4 and 6-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moore.  The teachings of Moore are discussed in detail above, and although Moore clearly teaches that the panel structure comprises a panel core (110) formed from plastic granules (120) which may be sourced from waste plastic material and are preferably substantially transparent with some of the granules being contaminant granules comprising contaminant material (140) that may be intentionally added in a controlled amount to provide beneficially aesthetic properties, such as a desirable “flecked” aesthetic property, visible in the final architectural panel (100), with borders between the plastic granules (120) also being visible in the finished panel (100) providing a more diffuse, textured, and aesthetically pleasing look to the panel (100); and that one or more skin layers (130a,130b) fused to the panel core (110) may be provided with color features attached thereto or integrated therein wherein color features may additionally or alternatively be provided by dyes or direct coloration of the plastic material that forms skin layers and/or the granules of the panel core (Paragraph 0050), Moore does not specifically disclose that the aesthetically-pleasing panel structure having different color features comprises a skin layer having a non-uniform and/or non-solid-colored “pattern”.  However, given that Moore clearly teaches that the panels are designed to have desired aesthetic features, such as a “flecked” appearance, wherein the optical properties of the panels may also be configured to maximize the aesthetic properties thereof (Paragraph 0035) and wherein the panels may also include different color features provided by the skin layer(s) as well as the panel core, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate any desired color feature(s) and/or color design or “pattern” into the skin layer(s) in the invention taught by Moore to provide the desired aesthetic properties for a particular end use, especially given that it is well established that making aesthetic design changes is prima facie obviousness (see for example, MPEP § 2144.04, Subsection I, or In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)); and thus, the claimed invention as recited in instant claims 1-4 and 6-10 (alternatively) would been obvious over the teachings of Moore.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive and/or moot in view of the additional remarks and new grounds of rejection above with respect to the teachings of Moore as applied to the amended claims.  More specifically, the Applicant argues that none of the references, including Moore, teaches a sheet structure as instantly claimed having a visible pattern layer because the skin layers of Moore are allegedly “deployed to cover the plastic granules and not visible through the plastic granules” and that further, in contrast to Moore, “the present application can solve a problem of lacking aesthetic by allowing a viewer to see the pattern layer of the panel portion through the plurality of first recycled granule portions or the plurality of second recycled granule portions which also can be the second recycled body portion formed by the plurality of second recycled granule portions or the adhesive body portion formed by the plurality of second recycled granule portions” (see page 10 of the response).  However, the Examiner respectfully disagrees and again notes that Moore clearly teaches that the plastic granules of the panel core are preferably substantially transparent with some of the granules being contaminant granules comprising contaminant material (140) that may be intentionally added in a controlled amount to provide beneficially aesthetic properties, such as a desirable “flecked” aesthetic property, to the final architectural panel, and given that the panel core providing such beneficial aesthetic properties may be sandwiched between skin layers that may also provide different color features, and that the final architectural panel structure in general may have a visible light transmission of about 50% to 85% to maximize the aesthetic properties of the panel, contrary to Applicant’s arguments, Moore does teach a skin layer(s) having color features that are visible through the plastic granules and thus anticipates and/or renders obvious the broadly claimed “pattern” layer as discussed in detail above.  Hence, Applicant’s arguments with respect to Moore are not persuasive.
Any rejection recited in the prior office action and not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 8/11/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 29, 2022